     Case 2:20-cv-00484-CJC-MRW Document 26 Filed 12/01/20 Page 1 of 2 Page ID #:86



1
      Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard St. Suite 780,
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7      abacon@ toddflaw.com
      Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
      TERRY FABRICANT; ABANTE ROOTER ) Case No.
12
      AND PLUMBING INC.; KEITH HOBBS, )
      individually and on behalf of all others ) 2:20-cv-00484-CJC-MRW
13
      similarly situated,
                                               )
14    Plaintiff,                               )
             vs.                               ) NOTICE OF SETTLEMENT
15
                                               ) AS TO INDIVIDUAL CLAIMS
16    RFR CAPITAL LLC; and DOES 1 through )
      10, inclusive, and each of them,           ONLY
17                                             )
      Defendants.                              )
18
                                               )
19                                             )
20          NOW COMES THE PLAINTIFF by and through their attorney to
21
      respectfully notify this Honorable Court that this case has settled individually.
22
      Plaintiff requests that this Honorable Court vacate all pending hearing dates and
23
      allow sixty (60) days with which to file dispositive documentation. This Court
24
      shall retain jurisdiction over this matter until fully resolved.
25
      Dated: December 1, 2020                    Law Offices of Todd M. Friedman, P.C.
26

27                                                               By: s/ Adrian R. Bacon
28                                                                     Adrian R. Bacon



                                          Notice of Settlement
     Case 2:20-cv-00484-CJC-MRW Document 26 Filed 12/01/20 Page 2 of 2 Page ID #:87



1
                              CERTIFICATE OF SERVICE
2

3     Filed electronically on December 1, 2020, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on December 1, 2020, to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
      s/Adrian R. Bacon
10     Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
